Citation Nr: 1130307	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2006, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Preliminary review of the record reveals that the Veteran's overall health is severely impaired.  In this regard, the Board notes that the Veteran is service connected for multiple sclerosis with myasthenia gravis, currently rated as 100 percent disabling, carpal tunnel syndrome of the right wrist, currently rated as 30 percent disabling, carpal tunnel syndrome of the left wrist, currently rated as 20 percent disabling, and spondylolysis, currently rated as 10 percent disabling.

The underlying question in this case is whether the Veteran's service-connected disabilities result in a disability picture which meets the legal criteria for special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  See 38 C.F.R. §§ 3.351 and 3.352.

VA treatment records document that the Veteran is provided home care, and underwent a home care program initial assessment in February 2010.  A VA treatment record from April 2010 documents that the Veteran uses a cane, a wheel chair, a shower chair, and sidebars and a hand held shower; also, she requested a power mobility chair.  A VA kinesiotherapy consultation record from April 2010 documents that the Veteran needed a helper for some activities of daily living.  In this regard, functional independence measure (FIM) scores showed that minimal contact assistance (Veteran expending 75 percent or more of the effort) was required for bathing.  Also, supervision/set up (requiring set-up, cueing or coaxing) was required for dressing the upper and lower body, toileting, transferring from the tub/shower, using stairs, and with social interaction.  In addition, some activities of daily living required modified independence (without assistance, but utilizing assistive devices, taking more than a reasonable amount of time, or there are safety considerations), which included: eating, grooming, transferring from the bed and toilet, and walking.  The Veteran was found to be able to complete independently (no assistance, no assistive device, completed safely, and in a timely manner) the following activities of daily living, which included: bladder and bowel control; comprehension and expression, with regard to communication; and expression, problem solving, and memory, with regard to comprehension.

The Board notes that the Veteran has not undergone a VA medical examination to specifically assess her need for aid and attendance or housebound status.  However, the Board notes that the Veteran failed to report for her previously scheduled August 2005 and January 2008 VA examinations.  The Board notes that the Veteran stated that she missed the August 2005 examination because her husband was scheduled to have surgery, which is supported by VA treatment records.  The representative's July 2011 brief states that the Veteran missed her January 2008 examination due to illness.  Also, the Board notes that a December 2007 report of contact record documents that the Veteran request that any examination be administered at her home.

The Board is presented with an evidentiary record which is not entirely clear.  VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  Therefore, further action to obtain a clear medical opinion is necessary to allow for informed appellate review.

Thus, given the specific circumstances in this case, and in order to afford the Veteran every consideration with her appeal, the Board is of the opinion that scheduling another VA medical examination is appropriate.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).  Nevertheless, the Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain medical evidence during a VA examination.  38 C.F.R. § 3.159(c)(1).  The Board notes that failure to cooperate with VA could result in denial of the Veteran's claim.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the Veteran in the development of her claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Lastly, in light of the need to return the case for other development, the AMC/RO should also obtain any VA treatment records (not already of record) relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the Houston VA Medical Center since May 2010.

2.  Then, after obtaining the recent VA treatment records, the Veteran should be scheduled for an appropriate VA examination or examinations for the purpose of ascertaining whether her service-connected disabilities leave her so helpless as to be in need of regular aid and attendance or results in her being housebound.  It is noted that a VA treatment record dated in May 2010 suggests that home visits by VA medical personnel may have been considered and/or actually conducted, and the RO should consider whether a VA examination at the Veteran's home is feasible.  

It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

Examination findings should be reported as they pertain to the impact of these service-connected disabilities on the activities of daily living.

The examiner(s) should also clearly offer an opinion as to whether the Veteran requires the regular aid and attendance of another person to perform daily self care tasks such as bathing, dressing, attending to the wants of nature, or feeding himself, or to protect her from the hazards of her daily environment, due to her service connected disabilities, or whether she is substantially confined to her dwelling or immediate premises due to her service-connected disabilities.
 
All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings and opinions have been reported and offered.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether the benefit sought is warranted.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


